DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 6, and 9, none of the prior arts of record, in combination or individual, fail to show or make it obvious an antenna driving apparatus driving an antenna to transmit a radio wave by applying to the antenna a drive voltage with a rectangular waveform having a high voltage value and a low voltage value switched between each other in a predetermined cycle, wherein the antenna driving apparatus comprising a high-voltage side switch (see fig. 2-3, 100), a low-voltage side switch (see fig. 2-3, 100), a duty ratio acquisition unit (see fig. 2, 104), a drive voltage application unit (see fig. 2, 102), and a duty ratio switching unit (see fig. 2, 103); wherein the high-voltage side switch configured to set the drive voltage to the high voltage value in response to the high-voltage side switch turning into a conductive state; the low-voltage side switch configured to turn into a nonconductive state in response to the high-voltage side switch turning into the conductive state, the low-voltage side switch further configured to set the drive voltage to the low voltage value on a condition that the low-voltage side switch turns into the conductive state in response to the high-voltage side switch turning into the nonconductive state; the duty ratio acquisition unit configured to acquire a set value of a duty ratio as a time ratio at which the drive voltage is at the high voltage value in the rectangular waveform; the drive voltage application unit configured to apply to the antenna (see fig. 2, 2) the drive voltage having the rectangular waveform by repeating execution of turning the high-voltage side switch into the conductive state and then turning the high-voltage side switch into the nonconductive state at a timing corresponding to the duty ratio in the predetermined cycle, the duty ratio adopted by the drive voltage application unit to apply the drive voltage; and wherein the duty ratio switching unit configured to execute switching of the duty ratio between a first duty ratio and a second duty ratio alternately in response to satisfying a predetermined switching condition, the second duty ratio having a complementary relationship with the first duty ratio. Dependent claims 2-5 and 7-8 are in condition for allowance for the same reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

April 21, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643